Citation Nr: 1759884	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

2.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a liver condition, claimed as fatty liver, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include due to herbicide exposure or as secondary to diabetes mellitus.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to February 4, 2011.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida and Nashville, Tennessee Regional Offices (RO) of the Department of Veterans Affairs (VA).

In March 2009, the St. Petersburg RO granted entitlement to service connection for diabetes and assigned a 20 percent disability rating.  The RO also denied entitlement to service connection for hypertension, peripheral neuropathy, and residuals of shrapnel injury to the right lower extremity.  In October 2009, the Nashville RO denied entitlement to service connection for fatty liver, COPD, hyperlipidemia, sleep apnea, and denied entitlement to a TDIU.  Jurisdiction of all the claims subsequently transferred to the Nashville RO.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

In June 2012, the Board denied entitlement to service connection for hyperlipidemia and remanded the remaining issues for further development.  In a June 2014 rating decision, the RO granted entitlement to service connection for peripheral neuropathy and granted a TDIU from February 4, 2011.  However, as the grant of a TDIU from February 4, 2011, did not represent a total grant of benefits sought on appeal, the claim for a TDIU, prior to February 4, 2011, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized accordingly.

The Veteran also perfected an appeal as to the effective dates assigned for peripheral neuropathy of the bilateral lower extremities in the June 2014 rating decision.  See August 2015 Notice of Disagreement; January 2017 Statement of the Case; January 2017 VA Form 9.  This appeal has not been activated at the Board because the Veteran has a pending hearing request.  As such, the Board is deferring consideration of those issues until the hearing is conducted.

In January 2015, the Board denied entitlement to service connection for COPD and remanded the remaining issues for further development.  In a May 2016 rating decision, the RO granted entitlement to service connection for residuals of shrapnel injury to the right lower extremity and assigned a 10 percent disability rating.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD in regard to the rating or effective date assigned for residuals of shrapnel injury, so that issue is no longer before the Board.

The Board notes that while this case was in remand status, the Veteran filed a timely notice of disagreement (NOD) to a December 2016 rating decision denying entitlement to special monthly compensation based on aid and attendance.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the RO has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The Board also notes that the Veteran was previously represented by a different private attorney.  However, in September 2016, the Veteran executed a new VA Form 21-22a appointing attorney Adam Neidenberg as his appointed representative.  The Board recognizes this change in representation.

The issues of entitlement to service connection for a liver condition, entitlement to service connection for hypertension, and entitlement to a TDIU prior to February 4, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetes mellitus has been managed by the use of oral hypoglycemic agents, insulin, and a restricted diet, but it has not medically required regulation of his activities.

2.  A sleep disorder, including sleep apnea and upper airway resistance syndrome, was not present during service or for many years thereafter, and it is not shown to be causally or etiologically related to any injury, illness, or incident during service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for establishing entitlement to service connection for a sleep disorder, including sleep apnea and upper airway resistance syndrome, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of December 2008 and May 2009 letters to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been substantial compliance with its previous remand directives, to include obtaining outstanding records, providing the Veteran with VA examinations, and obtaining etiology opinions.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that his diabetes mellitus with erectile dysfunction is more severe than reflected in his current disability rating.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

B. Factual Background

A November 2008 VA treatment record shows that the Veteran was seen with complaints of chest pain, at which time a "chemstick" showed an elevated blood sugar level.  The Veteran reported that he had no prior history of diabetes.  He was diagnosed with diabetes mellitus and prescribed an oral hypoglycemic agent.  

An April 2009 VA treatment record shows that the Veteran was counseled on healthy diet and exercise to manage his coronary artery disease and diabetes.  A May 2009 VA treatment record shows that the Veteran was advised to avoid fried foods, and he was encouraged to walk three to five times per week.  

In a September 2009 statement, the Veteran's representative argued that the Veteran's inability to "perform substantial gainful activity in addition to a range of other activities that are limited due to diabetes and complications of diabetes" was indicative of "regulation of activities."  

A November 2010 VA treatment record shows that the Veteran reported "very good" exercise tolerance, and he indicated he participated in fishing, hunting, and yardwork.  

A February 2011 private cardiology record shows that the Veteran was advised to undergo "lifestyle risk factor modification including a regular aerobic exercise program."  

The Veteran was afforded a VA examination in October 2011.  The examiner noted that the Veteran's diabetes was managed by prescribed oral hypoglycemic agents, but that the Veteran did not require regulation of activities as part of his medical management of diabetes.  The examiner also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per months and that the Veteran had no episodes of hospitalization for ketoacidosis or hypoglycemic reactions in the past 12 months.  The examiner indicated that the Veteran did not have progressive unintentional weight loss or loss of strength due to diabetes mellitus.  

A December 2011 VA treatment record shows that the Veteran was seen for elevated blood sugar.  He reported one week history of worsening weakness and vomiting.  On admission his blood sugar was 364, and he was admitted overnight.  The admission diagnosis was "hyperglycemia most likely due to medication non-compliance."  The primary discharge diagnosis was "hyperglycemia-resolved."  

During the March 2012 Board hearing, the Veteran's wife testified that the Veteran had been hospitalized in December 2011 due to complications from diabetes, to include dehydration and losing 90 pounds.  She also testified that the Veteran had a diabetic episode "almost every other day," and that he went to the hospital two weeks prior due to an episode.  The Veteran's wife further testified that the Veteran experienced weakness.

A July 2012 VA treatment record shows that the Veteran complained of swelling feet and frequent falls due to his legs giving out.  His wife reported that the Veteran sleeps until 2 am, wakes up and vomits, then drinks at least a half of a fifth of liquor.  She also reported that the Veteran stopped taking all of his medications.  

A November 2012 private hospitalization record shows that the Veteran was brought to the emergency department with nausea, vomiting, and acute pancreatitis.  The impression was hypokalemia, metabolic acidosis, acute pancreatitis, and alcohol abuse.  A December 2012 discharge summary shows that the Veteran had been drinking half of a fifth of liquor per day and had not been eating in order to keep his blood sugar low so he would not have to take insulin.  The discharge diagnoses were acute pancreatitis, delirium, alcohol abuse, hypokalemia, diabetes mellitus type 2, metabolic acidosis, and acute renal failure.  

The Veteran was afforded a VA examination in February 2013.  The examiner noted that the Veteran's diabetes was managed by restricted diet and insulin, but that the Veteran did not require regulation of activities as part of his medical management of diabetes.  The examiner also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per months and that the Veteran had no episodes of hospitalization for ketoacidosis or hypoglycemic reactions in the past 12 months.  The examiner indicated that the Veteran did not have progressive unintentional weight loss or loss of strength due to diabetes mellitus.  The examiner indicated that the Veteran had erectile dysfunction secondary to diabetes mellitus.  The Veteran's penis was not examined per the Veteran's request, but the Veteran reported normal anatomy with no penile, testicular, or epididymis deformity or abnormality.  

A May 2013 VA treatment record shows that the Veteran had quit drinking.  His diabetes was noted to be managed with insulin, and he was educated on diet and exercise.  An August 2015 VA treatment record shows that the Veteran recently crashed his motorcycle.  He denied fatigue, weakness, weight changes, and vomiting.  He was advised to take his insulin as directed and encouraged to walk or exercise.  A November 2015 VA treatment record shows that the Veteran denied fatigue, weakness, weight changes, and vomiting.  He was encouraged to walk or exercise.   

The Veteran was afforded a VA examination in April 2016.  The examiner noted that the Veteran's diabetes was managed by restricted diet and insulin, but that the Veteran did not require regulation of activities as part of his medical management of diabetes.  The examiner also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per months and that the Veteran had no episodes of hospitalization for ketoacidosis or hypoglycemic reactions in the past 12 months.  The examiner indicated that the Veteran had progressive unintentional weight loss or loss of strength due to diabetes mellitus.

A January 2017 VA treatment record shows that the Veteran denied fatigue, weakness, weight changes, and vomiting.  He was encouraged to walk or exercise.   A July 2017 VA treatment record shows that the Veteran denied fatigue, weakness, weight changes, and vomiting.  The Veteran reported that he was not taking his medication regularly, and he indicated that he takes his insulin occasionally.  He was encouraged to walk or exercise.

C. Analysis

The Veteran contends that he is entitled to a higher rating for diabetes mellitus, which is currently assigned a 20 percent disability rating pursuant to Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

"Successive" rating criteria in a diagnostic code is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, Diagnostic Code 7913 is successive in nature because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 20 percent were not met at any point during the rating period.  In this regard, the Board notes that to warrant a higher rating under Diagnostic Code 7913 the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Review of the evidence indicates that while the Veteran's diabetes mellitus is managed by oral medications, insulin, and a restricted diet, there is no medical evidence that the Veteran has had to regulate his activities as defined by Camacho.  Rather, the evidence indicates that the Veteran has been continuously educated on the importance of exercise and that he has been encouraged to exercise to control his diabetes.  In addition, the VA examiners who conducted the October 2011, February 2013, and April 2016 examinations indicated that the Veteran did not require regulation of activities as part of the medical management of diabetes mellitus.

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  In several statements, the Veteran and his wife have alleged that he, in fact, had regulated activities.  However, the rating criteria require that regulation of activities is necessary to manage diabetes mellitus.  The record contains no evidence to suggest that this is the case.  To the contrary, during almost every primary care visit, the Veteran was encouraged to exercise.  Moreover, the regulation of activities criterion refers to regulation of activities medically necessary to control the Veteran's diabetes, rather than to regulation of activities for another purpose.  Here, the Board notes that the Veteran has functional and occupational limitations due to his many service-connected and non-service connected disabilities; however, treatment records show that physical activity was generally advised or encouraged, and they do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes.  As such, the Veteran's assertions fail to demonstrate that a higher schedular evaluation is warranted.

In the absence of medical evidence showing that the Veteran has been required to regulate his activities, as defined by Camacho, a rating in excess of 20 percent is not warranted for his service-connected type II diabetes mellitus.  

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119; Diagnostic Code 7913, Note (1).  

Here, the Board notes that the Veteran is already separately service-connected for peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus (10 percent for each extremity), and those issues are not currently on appeal.  

The Board further notes that the Veteran has erectile dysfunction associated with his type II diabetes mellitus, which the RO found to be noncompensable.  

In this case, a separate compensable rating is not warranted for the Veteran's erectile dysfunction associated with diabetes mellitus.  In order to receive a compensable rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Upon review of the evidence, the Veteran does not meet the criteria for a compensable percent rating.  It is not in dispute that the Veteran has loss of erectile power.  See August 2012 Hearing Testimony; February 2013 VA Examination Report.  Regardless, in the present case, the Veteran has not alleged, nor does the evidence show, that he has penile deformity.  See February 2013 VA Examination Report.  As such, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  Moreover, the Board notes that he is already in receipt of special monthly compensation for loss of use of a creative organ.  Therefore, a separate compensable rating for erectile dysfunction is not warranted.  

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Although the Veteran has been shown to require insulin and a restricted diet, he does not require a regulation of activities, which is a necessary component for a higher evaluation.  Nor does the evidence support any additional, separate compensable evaluations for complications of the service-connected diabetes mellitus.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Service Connection

The Veteran asserts that his sleep disorder is caused by or aggravated by his service-connected PTSD.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Factual Background

Service treatment records are negative for complaints of or treatment for any sleep disorders.  During an April 1972 separation examination, the Veteran reported being in good health.  During an October 1973 National Guard reenlistment examination, the Veteran denied experiencing trouble sleeping.  

A January 2009 VA psychiatry note shows that the Veteran reported trouble sleeping.  He was diagnosed with rule-out primary insomnia, and he was referred for a sleep study to rule out sleep apnea or other physical causes for his sleeping problems.  

A July 2009 sleep study shows that the Veteran was diagnosed with upper airway resistance syndrome.  

During the March 2012 Board hearing, the Veteran testified that his trouble sleeping was related to his PTSD.  

The Veteran was afforded a VA examination in February 2013.  The examiner indicated that a July 2009 sleep study was negative for evidence of sleep apnea, but that the July 2009 sleep study did diagnose the Veteran with upper airway resistance syndrome.  The examiner also noted that a November 2009 sleep study "did seem to indicate mild sleep apnea but no diagnosis is noted on the report."  The examiner opined that the Veteran's sleep apnea and/or upper airway resistance syndrome was less likely than not proximately due to or the result of the Veteran's service-connect PTSD.  The examiner's rationale was that risk factors for sleep apnea in the current medical literature do not include PTSD.  The examiner also noted that definite risk factors for sleep apnea include obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities and that potential risk factors include heredity, smoking, and nasal congestion.

The Veteran was afforded a VA examination in April 2016.  The examiner diagnosed the Veteran with sleep apnea and upper airway resistance syndrome.  The examiner opined that sleep apnea and upper airway resistance syndrome were less likely as not caused or aggravated by PTSD because no aggravation or
causation of sleep apnea and upper airway resistance syndrome is noted in the medical literature with respect to PTSD."

The Veteran was also afforded a VA PTSD examination in April 2016.  The examiner noted that chronic sleep impairment was a symptom of the Veteran's PTSD.  The examiner indicated that he must defer a full assessment of sleep apnea to a provider with expertise in that area.  However, the examiner noted that while "[t]here is evidence that rates of sleep apnea are higher among both persons with PTSD and veterans than they are in the general population," he was "unaware of any research that has been able to determine a causal link between PTSD or other specified trauma or stressor related disorder and sleep apnea."  The examiner also noted that sleep apnea is not a symptom of PTSD."

C. Analysis

Given the evidence of record, the Board finds that service connection for a sleep disorder is not warranted on either a direct or secondary basis.  

Regarding direct service connection, the Board notes that the Veteran has been diagnosed with sleep apnea and upper airway resistance syndrome.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, the Veteran has not alleged, and there is no other evidence to suggest, that a sleep disorder first manifested during service or for many years thereafter.  As noted above, the Veteran's service treatment records contain no complaints or treatment related to a sleep disorder.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for a sleep disorder until 2008, over 30 years after the Veteran's discharge.  The Veteran has never contended that any aspect of service was applicable in his case and none of his attending clinicians noted reports by the Veteran of any symptoms or events in service relevant to his sleep disorder.

Based on the foregoing, the Board finds that service connection on a direct basis for a sleep disorder is not warranted.

The Veteran's main contention with respect to his sleep disorder is that it was caused or aggravated by his service-connected PTSD.

After reviewing the foregoing evidence, the Board finds that service connection is not warranted on a secondary basis.  The Board finds the VA opinions of record, when taken together, to be highly persuasive to the issue of whether PTSD caused or aggravated the Veteran's sleep disorder.  As noted above, the February 2013 and April 2016 examiners explained that medical literature does not support a finding that PTSD causes or aggravates sleep apnea and upper airway resistance syndrome.  The Board places great probative weight on the VA opinions in this case, as they are consistent with the evidence of record and based upon medical knowledge and skill, as well as a review and analysis of the Veteran's specific disability picture.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There are no contrary medical opinions of record.

While the Veteran contends that his sleep apnea and upper airway resistance syndrome is secondary to his PTSD, the Board accords his statements little probative value because, as noted above, he is not competent to opine on such a complex medical question.  In this regard, the question of causation and aggravation of sleep apnea and upper airway resistance syndrome involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the sleep disorder has multiple potential etiologies, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for a sleep disorder, to include sleep apnea and upper airway resistance syndrome, is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

Entitlement to service connection for a sleep disorder, including sleep apnea and upper airway resistance syndrome, is denied.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

Liver Condition

The Veteran contends that his liver condition is secondary to his service-connected diabetes.  In an attachment to the Veteran's April 2010 VA Form 9, the Veteran's representative cited to the American Liver Foundation for evidence that "people who have other conditions such as diabetes tend to develop fatty liver."

Pursuant to the Board's June 2012 remand, the RO obtained an opinion as to the Veteran's contentions.  In February 2013, a VA examiner reviewed the claims file and indicated that the only liver diagnosis the Veteran had was hemangiomas of the liver.  The examiner opined that the Veteran's liver condition was less likely than not proximately due to or the result of the Veteran's service-connected diabetes because hemangiomas of the liver are not known to be caused or aggravated by diabetes in the medical literature.  The examiner also indicated that "no diagnosis of fatty liver was noted on a CT scan of the liver dated 6/21/2010."  In the January 2015 remand, the Board found that the opinion was inadequate, inasmuch as it appeared that the examiner failed to adequately review the claims file.  In this regard, the examiner reported that "no evidence of a fatty liver is noted."  The Board's review of the evidence of record, however, shows that the Veteran was diagnosed with a fatty liver in July 2009.  Moreover, a February 2011 private CT scan shows a "[p]robable fatty infiltration of the liver" and "[p]robable hepatomegaly."  Accordingly, the Board found that an addendum opinion was warranted.  The Board specifically directed that the examiner discuss the urinary tract CT scan performed in February 2011 and to the attachment to the Veteran's April 2010 VA Form 9 wherein the Veteran's representative cites to the American Liver Foundation for evidence that "people who have other conditions such as diabetes tend to develop fatty liver."

The Veteran was afforded a VA examination in April 2016.  The examiner opined that a liver condition was not caused by service-connected diabetes mellitus because the Veteran "had hemangiomas of the liver and not a fatty liver which is sometimes associated with DM."  The examiner also indicated that there were no liver parameters of a fatty liver.  

Upon review, the Board finds that the April 2016 opinion is not fully responsive to the questions specified in the March 2016 Board remand.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the examiner did not discuss the evidence showing a fatty liver as directed by the Board.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim).  Moreover, the examiner's opinion that there were no liver parameters of a fatty liver is conclusory and unsupported by any explanation of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). The April 2016 examiner based his negative nexus opinion on essentially the same rationale that the Board found inadequate in its January 2015 remand.  

Accordingly, further remand of this matter to obtain the previously requested medical opinion that complies with the Board's previous remand instructions and is based on full consideration of all evidence is needed.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Hypertension

The Veteran contends that his hypertension is due to his presumed in-service herbicide exposure.  See April 2009 Notice of Disagreement.  Alternatively, he contends that his hypertension is secondary to his service-connected diabetes.  See March 2012 Hearing Transcript.

Hypertension is not a disability presumptively associated with herbicide exposure. 38 C.F.R. § 3.309 (e).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'").  This was reiterated again in Update 2008 and 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

The April 2016 VA diabetes mellitus examination report reflect that the Veteran's hypertension was not caused or aggravated by his service connected diabetes mellitus, in part, because "[t]he [V]eteran[']s hypertension developed prior to his diabetes."  However, no opinion regarding direct service connection, to include in-service herbicide agent exposure, has been obtained.  Thus, on remand, VA opinion is necessary to determine whether there is a relationship the Veteran's current hypertension and in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the April 2016 VA examiner's statement that hypertension development prior to his diabetes appears to be inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, VA treatment records from August 2008 to November 2008 show that the Veteran was first diagnosed with hypertension and diabetes during the same three month period.  Thus, the Board also finds that a new opinion addressing secondary service connection would be helpful.  

TDIU

The remanded claims are also inextricably intertwined with the Veteran's claim for a TDIU prior to February 4, 2011, because entitlement to TDIU is determined by the level of impairment of all service connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Finally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from June 2017 to the present, documenting treatment for the issues on appeal.  The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claim.

2. After any outstanding VA and private treatment records are associated with the claims file, return the claims file, to include a copy of this remand, to the April 2016 VA examiner for an addendum opinion regarding the Veteran's liver condition.  If the examiner who drafted the April 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should clearly indicate all liver conditions diagnosed during the pendency of this appeal (i.e., since 2009).  The examiner should specifically indicate whether the Veteran has had a diagnosis of fatty liver during the pendency of this appeal (i.e., since 2009).  If the examiner determines that the Veteran has not had a diagnosis of fatty liver, the examiner should thoroughly reconcile that opinion with notations of fatty liver in the medical evidence of record, to include the July 2009 and February 2011 private records.

For each identified liver disorder, the examiner should provide an opinion for the following questions: (a) is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected diabetes?  (b) If the answer to (a) is "NO," is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected diabetes?  

In providing these opinions, the examiner MUST review and discuss the urinary tract CT scan performed in February 2011 and to the attachment to the Veteran's April 2010 VA Form 9 wherein the Veteran's representative cites to the American Liver Foundation for evidence that "people who have other conditions such as diabetes tend to develop fatty liver" and explain its significance, or lack thereof, in the Veteran's development of a liver condition, considering his specific medical history.

A complete rationale for all requested opinions must be provided.

3. After any outstanding VA and private treatment records are associated with the claims file, return the claims file, to include a copy of this remand, to the April 2016 VA examiner for an addendum opinion regarding the Veteran's hypertension.  If the examiner who drafted the April 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed hypertension, had its onset in service or is related to any in-service disease, event, or injury, to include herbicide exposure therein.

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that hypertension is not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's hypertension or whether it manifested in an unusual manner. 

The reviewing examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed hypertension is proximately due to or caused by the Veteran's service-connected diabetes mellitus.

In rendering this opinion, the examiner should discuss the significance of VA treatment records from August 2008 to November 2008 showing that the Veteran's hypertension and diabetes were diagnosed with three months of each other. 

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension was aggravated (permanently worsened in severity beyond a natural progression) by service-connected diabetes mellitus.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


